





Exhibit 10.2
FIRST AMENDMENT TO CREDIT AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of February 2, 2017 by and among LUBY’S, INC. (the “Borrower”), the Lenders
party hereto and Wells Fargo Bank, National Association, as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower is party to that certain Credit Agreement, dated as of
November 8, 2016 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among, inter alia,
the Borrower, the other Credit Parties party thereto, the Administrative Agent
and the Lenders from time to time party thereto, pursuant to which the Lenders
have made certain loans and financial accommodations available to the Borrower;
and
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders modify the definition of “Growth Capital Expenditures” set forth in the
Credit Agreement.
NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
1.Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.
2.Amendment. The definition of “Growth Capital Expenditures” set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“Growth Capital Expenditures” means, with respect to any Person for any period,
any Capital Expenditures related to (i) the construction, acquisition,
remodeling, reimaging or opening of Restaurants during such period (including
due diligence and permitting costs), which shall include, for the avoidance of
doubt, any Consolidated Restaurant Pre-Opening Costs and (ii) any discretionary,
non-recurring investments in in-store information technology.
3.Conditions and Effectiveness. This Amendment shall become effective as soon as
the Administrative Agent shall have received counterpart signatures to this
Amendment from each party hereto with retroactive effect back to November 8,
2016.


4.Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and each Lender as follows:


(a)    the execution, delivery and performance by the Borrower of this Amendment
has been duly authorized by all necessary corporate action;
(b)    no Default or Event of Default has occurred and is continuing or would
result herefrom; and
(c)    all representations and warranties contained in the Credit Agreement are
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any portion of any representation and
warranty that is already qualified or modified by materiality in the text
thereof); provided that any such representations and warranties that by their
express terms are made as of a specific date are true and correct in all
material respects as of such specific date.







--------------------------------------------------------------------------------




5.Agreement in Full Force and Effect. Except as specifically amended hereby, the
Credit Agreement shall remain in full force and effect and is hereby ratified
and confirmed. Except as expressly set forth herein, this Amendment shall not be
deemed to be a waiver, amendment or modification of any provisions of the Credit
Agreement or any Loan Document or any right, power or remedy of the
Administrative Agent or the Lenders, or of any Default or Event of Default under
any of the foregoing, in each case, whether arising before or after the date
hereof or as a result of performance hereunder or thereunder. Each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of similar import shall mean and be a reference to the Credit Agreement as
amended hereby, and each reference herein or in any Loan Document to the “Credit
Agreement” shall mean and be a reference to the Credit Agreement as amended
hereby. For the avoidance of doubt, this Amendment shall constitute a Loan
Document for all purposes under the Credit Agreement.
6.Counterparts. This Amendment may be executed by one or more of the parties to
this Amendment and any number of separate counterparts, each of which when so
executed, shall be deemed an original and all said counterparts when taken
together shall be deemed to constitute but one and the same instrument.
7.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the Borrower and its successors and assigns and the Administrative
Agent and Lenders and their respective successors and assigns.
8.GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
9.Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.


10.ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS AMENDMENT, AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]




2





--------------------------------------------------------------------------------








IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.


 
BORROWER:
 
LUBY'S, INC.
 
 
 
 
By:
/s/ Christopher J. Pappas
 
Name:
Christopher J. Pappas
 
Title:
President and Chief Executive Officer
 
 
 













Luby’s, Inc. - Signature Page to Amendment



--------------------------------------------------------------------------------










 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
as Lender and as Administrative Agent
 
 
 
 
By:
/s/ Maureen S. Malphus
 
Name:
Maureen S. Malphus
 
Title:
Vice President
 
 
 







Luby’s, Inc. - Signature Page to Amendment



--------------------------------------------------------------------------------






 
CADENCE BANK, N.A.
 
as Lender
 
 
 
 
By:
/s/ Charles M. Joye, III
 
Name:
Charles M. Joye, III
 
Title:
Senior Vice President
 
 
 









Luby’s, Inc. - Signature Page to Amendment

--------------------------------------------------------------------------------








 
TEXAS CAPITAL BANK, N.A.
 
as Lender
 
 
 
 
By:
/s/ Eva Pawelek
 
Name:
Eva Pawalek
 
Title:
Senior Vice President
 
 
 







Luby’s, Inc. - Signature Page to Amendment